RJR Mech. Inc. v Ruvoldt (2019 NY Slip Op 01844)





RJR Mech. Inc. v Ruvoldt


2019 NY Slip Op 01844


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Richter, J.P., Gische, Kern, Moulton, JJ.


8713 158764/15

[*1]RJR Mechanical Inc., Plaintiff-Appellant,
vHarold J. Ruvoldt, et al., Defendants-Respondents.


Law Office of Misha M. Wright, New York (Misha M. Wright of counsel), for appellant.
Elman Freiberg PLLC, New York (Jeremy C. Bates of counsel), for respondents.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered on or about June 14, 2017, which granted defendants' CPLR 3211(a) motion to dismiss the complaint on statute of limitations grounds, unanimously affirmed, without costs.
The statute of limitations on a cause of action for legal malpractice is three years (see CPLR 214[6]). Contrary to plaintiff's assertions, the claim was not tolled by the continuous representation doctrine. Generally, tolling under the continuous representation doctrine "end[s] once the client is informed or otherwise put on notice of the attorney's withdrawal from representation" (Shumsky v Eisenstein, 96 NY2d 164, 171 [2001]).
Moreover, there was not a "mutual understanding of the need for further representation on the specific subject matter underlying the malpractice claim" (McCoy v Feinman, 99 NY2d 295, 306 [2002]).
Finally, the cause of action for unjust enrichment is redundant of the legal malpractice claim, since they arise from the same allegations and seek identical relief (see Estate of Nevelson v Carro, Spanbock, Kaster & Cuiffo, 290 AD2d 399 [1st Dept 2002]; see also Weksler v Kane Kessler, P.C., 63 AD3d 529 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK